IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0320
                               Filed April 27, 2016


IN THE INTEREST OF M.Q.,
Minor Child,

R.Q., Father,
       Appellant,

J.A.-Q., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.



       A father and mother appeal separately from the order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.



       Meegan M. Langmaid-Keller of Keller Law Office P.C., Altoona, for

appellant father.

       Larry Jon Pettigrew of Pettigrew Law Firm P.C., Newton, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Nicholas A. Bailey of Bailey Law Firm, P.L.L.C., Altoona, for minor child.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


BOWER, Judge.

       A father and mother appeal separately from the order terminating their

parental rights.   The father claims clear and convincing evidence does not

support the decision and termination is not in the best interests of the child. The

mother claims the court erred in failing to return the child to her care, grant the

mother an additional six months, or rule on the mother’s progress at the

permanency hearing; she also claims termination is not in the child’s best

interests. We affirm the juvenile court order.

       We review de novo proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well established and need not be

repeated herein. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). The juvenile

court issued a thorough and well-reasoned order terminating the mother’s and

father’s parental rights; we adopt the findings of fact and conclusions of law as

our own.

       A.     Grounds for Termination

       The juvenile court terminated the mother’s and father’s parental rights

pursuant to Iowa Code section 232.116(1)(d), (e), (h), (i), and (l) (2015). Only the

father challenges the termination of his parental rights pursuant to section

232.116(1), and he does so in a questionable fashion by contesting every section

used to terminate his parental rights without stating specifically how termination

is improper under each contested section. Regardless, we find termination is

proper under section 232.116(1)(h). When the juvenile court terminates parental

rights on more than one statutory ground, we may affirm the order on any ground
                                         3

we find supported by the record. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

Termination is appropriate under section 232.116(1)(h) where the State proves

the following:

       (1) The child is three years of age or younger.
       (2) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96.
       (3) The child has been removed from the physical custody of the
       child’s parents for at least six of the last twelve months, or for the
       last six consecutive months and any trial period at home has been
       less than thirty days.
       (4) There is clear and convincing evidence that at the present time
       the child cannot be returned to the custody of the child’s parents as
       provided in section 232.102.

       In finding termination was appropriate under (h) the juvenile court

reasoned:

               [M.Q.] was born June 30, 2014, is three years of age or
       younger, and was adjudicated in need of assistance pursuant to
       Iowa Code Section 232.96 on February 20, 2015. He was removed
       from his mother’s care on January 27, 2015 and from his father’s
       care on March 12, 2015. He has been removed from his parents’
       care for the last six consecutive months and there have been no
       trial periods at home. Given the mother’s CINA [(child in need of
       assistance)] history with her other children dating back to 2013, the
       parents’ continued and repeated relapses, the parents’ lack of
       honesty and manipulation, the mother’s present incarceration, and
       the failure of either parent to progress beyond supervised visits, the
       child cannot be returned to the custody of the parents at the
       present time or in the immediate future.

Additionally, we find M.Q. could not be returned to his father’s care at the time of

the termination proceeding due to a lack of evidence the father was not using

illegal substances—he admitted to drug use two weeks prior to the permanency

hearing in September—and no evidence was provided at the termination hearing

of the father’s substance abuse treatment progress, his brother (who had been

convicted for manufacturing methamphetamine) was recently paroled to the
                                         4


father’s house and was not approved to be around M.Q., the father’s unresolved

issues with domestic violence, and the fact the father had never cared for M.Q.

on his own for more than the two-hour supervised visits. We find clear and

convincing evidence supports the termination of the father’s parental rights.

      The mother claims the court should have returned M.Q. to her care while

she resided at the inpatient treatment facility, the court should have ruled on her

rehabilitation progress, or the court should have granted her additional time to

work toward rehabilitation with M.Q.     In its order on permanency, the court

reasoned:

             Placement outside the parental home is necessary because
      a return to the home would be contrary to the child’s welfare. The
      mother has been involved with the DHS [(Department of Human
      Services)] and CINA proceedings for more than two years. Her
      involvement has been exclusively due to drug use. Yet after two
      years, she has continued to relapse, continued to use drugs, and
      not progressed beyond supervised visits. She has had three
      children removed and still continued to use drugs. Her most recent
      use was four weeks before the permanency hearing, as she was
      “high” when she reported to the treatment facility.
             ....
             [T]he mother has had only one month of sobriety after more
      than two years of drug use and failed treatment opportunities, and
      the father has only two weeks of sobriety. The parents have not
      progressed beyond supervised visits and the parents’ manipulative
      behavior only two weeks before the Permanency Hearing suggests
      the parents are not at a point where M.Q. can be safely returned to
      their care. The facility itself may be safe and secure but the Court
      does not find that the parents are or that M.Q. will be, if returned to
      the parents at this time.

      We agree with the juvenile court and find it properly declined to place M.Q.

in the residential treatment facility, with his mother, due to the mother’s short-

term positive progress and history of substance abuse. We also find the court
                                            5


properly declined to grant the mother additional time to work toward

rehabilitation.

       B.         Best Interests

       The mother and father both claim the termination of their parental rights is

not in the best interests of the child due to the closeness of the parent-child bond.

See Iowa Code § 232.116(2), (3).            The mother also claims termination is

improper due to the child’s placement with a relative. Id.

       In determining the best interests of the child, we give primary

consideration to “the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child and to the physical, mental, and emotional

conditions and needs of the child.” See Iowa Code § 232.116(2); P.L., 778

N.W.2d at 37.

       While it does not appear these issues were decided below,1 even if error

was preserved, we find the parents’ claims are without merit. For the reasons

stated above, we believe termination is in M.Q.’s best interests and an exception

should not be made pursuant to section 232.116(3). The record shows M.Q.’s

relative placement is going well. The relatives have indicated, since October 16,

2015, they are willing to adopt M.Q.            M.Q.’s half-siblings were placed with

another relative and they are allowed to maintain contact with M.Q. It appears




1
  The State claims the mother and father have not preserved error on their “best interest”
claims. The juvenile court did not rule on the “best interests” of M.Q. pursuant to Iowa
Code section 232.116(2) and, concerning section 232.116(3), the court only considered
subsection (a) (relative placement). We find error has not been preserved on mother’s
and father’s claims pursuant to these sections. See In re J.B.L., 844 N.W.2d 703, 705
(Iowa Ct. App. 2014) (finding error was not preserved on claims not ruled upon by the
juvenile court and raised for the first time on appeal).
                                        6


M.Q.’s placement and potential adoption by his relatives is in his best interests

and we decline to disrupt this arrangement.

       We affirm the juvenile court’s termination of the mother’s and the father’s

parental rights.

       AFFIRMED ON BOTH APPEALS.